Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on March 20th, 2021.  Claims 1 to 20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 contains the limitation containing the phrase “for each remaining selected route segment”.  There is no mention in the claims of any method of selection, so the claim is rendered indefinite.
	Claim 13 mentions somehow “mitigating adverse weather effects”.  The nature of this claimed mitigation is not specified in any of the claims, so the claim is rendered indefinite.  For the purpose of examination, the Examiner interprets these “mitigations” as including but not limited to actions like avoiding a stormy or dangerous area, turning on the headlights, turning on the windshield wipers, or driving more slowly.
	Claim 15 mentions “querying a second computing system of the lead vehicle”.  Based on the context it is unclear whether this “second computing system” is in the vehicle or is merely associated with vehicle via some communication link (like a server).  This ambiguity renders the claim indefinite.

Claim Rejections - 35 USC § 101
Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the mental process of route selection using cost functions. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  The claims recite an abstract idea, specifically the mental process of route selection using cost functions.  This mental process involves observation (“identifying one or more route segments…” and “receiving spatiotemporal weather information…”), evaluation (“evaluating a partial cost function…), and judgment (“selecting… a set of selected route segments”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “at least one processor”, and “a memory”.  These additional elements are well-understood, routine, and conventional computer components and are therefore insignificant elements as per MPEP 2106.05(d).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, because there are no additional significant elements.
This analysis does not change for any of the dependent claims, since the dependent claims merely modify the steps of the mental process itself and do not introduce any additional elements at all.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 2, 9, 11 to 12, 16 to 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegman et al. (WO 2016135561 A1), hereinafter known as Wegman.
Regarding claim 1, Wegman discloses a method performed by a computing system configured to control operation of a vehicle, the method comprising:
identifying one or more potential route segments that collectively connect at least two geographical points; (Wegman, p. 2, "The method may comprise: determining two or more potential routes, each potential route being located between the starting location and the destination location; dividing each route into one or more route segments;"; and Wegman, p. 2, "The method may comprise: determining two or more potential routes, each potential route being located between the starting location and the destination location; dividing each route into one or more route segments; determining a risk coefficient associated with each one of the one or more route segments; calculating a risk factor for each one of the two or more potential routes by aggregating the risk coefficients associated with the one or more route segments comprised in each potential route; and determining the safest route on the basis of the risk factor associated with each one of the two or more potential routes.")
receiving spatiotemporal weather information that is predictive of future weather conditions along each of the potential route segments; (Wegman, p. 3, "The risk coefficient associated with the one or more route segments may be dependent on an environmental condition associated with the one or more route segments. Environmental conditions, in particular weather conditions, can have a significant impact on the safety of a route. By making risk coefficients associated with route segments dependent on an environmental condition associated with the route segment, means advantageously, that the present method can account for increases in risk associated with for example, adverse weather conditions, such as heavy rain, or even ice. Furthermore, because the environmental condition is associated with individual route segments, this means that the present method is even able to account for very local environmental phenomena which may only affect a subset of the total route segments present in an entire route. Thus, for example, the present method is able to account for local weather phenomena such as fog which may be localised at a very specific route segment, rather than being present along an entire route."; and Wegman, p. 15, "The map data 16 may comprise road layout data that may be used by the analysis engine to determine a route between locations. The road data 18 comprises information about roads, such as the type of road, number of lanes, traffic and/or accident statistics, road surface, etc.  [¶] Trip data 20 may comprise data that is specific to a trip, for example real-time or predicted traffic information, weather data, road construction work information, etc.")
for each potential route segment, evaluating a partial cost function that comprises a summation of a set of segment-weighted cost factors, wherein at least one segment-weighted cost factor comprises an adverse weather risk factor based on the future weather conditions along the potential route segment; and (Wegman, p. 2, "The method may comprise: … determining a risk coefficient associated with each one of the one or more route segments;")
selecting, based on a minimization of a total cost function, a set of selected route segments and corresponding route segment target speeds for the vehicle to utilize while traversing between the at least two geographical points so as to avoid adverse weather conditions, wherein the total cost function is the sum of partial cost functions associated with a set of route segments that collectively connect the at least two geographical points.  (Wegman, p. 2, "The method may comprise: … calculating a risk factor for each one of the two or more potential routes by aggregating the risk coefficients associated with the one or more route segments comprised in each potential route; and determining the safest route on the basis of the risk factor associated with each one of the two or more potential routes."; Wegman, p. 14, "Once a risk coefficient has been calculated for each road segment comprised in a route, including any required risk modification factors, an aggregated risk coefficient may be obtained for each potential route. For example, this may be obtained by summing the risk coefficients associated with each road segment comprised in the subject route. By comparing the aggregated risk coefficient associated with each potential route, it is possible to select a desired route on the basis of its associated aggregated risk coefficient. For example, the route with the lowest associated aggregated risk coefficient, and thus the safest route, may be selected."; Wegman, p. 28, "Optionally, in certain embodiments, if the magnitude of the received risk increase is very large (e.g. it relates to a steep increase in risk coefficient value, larger than a predetermined safety threshold), then the vehicle control system 26 may be activated. This may relate to activating the vehicle's speed limiter to reduce the maximum speed of the vehicle, for example."; and Wegman, pp. 37 to 38, "Example 4a. This example demonstrates the influence of speed choice on risk coefficients. High driving speeds are known to lead to a higher crash rate, and greater likelihood of a more severe outcome. This relationship is reflected in risk levels for road segments. If a specific road segment has a higher speed level than similar segments (for example with the same speed limit and the same road layout), then risks of these high-speeds segments will be higher. If a traffic participant has to 'follow the flow', the risk level of that road segment should be modified and increased. If travel speeds are lower, modification should result in a lower risk level. The relationship between speed and risk can be quantified, for example following the 'power law of Nilsson': if speed changes, the associated risk changes with a power function and this power is higher for a more severe outcome of an accident. More recently, it was shown that the power may be different for different road types. The data below illustrates this for serious injury accidents.")
Regarding claim 2, Wegman discloses the method of claim 1, wherein identifying the one or more potential route segments comprises identifying a preplanned route, and wherein the preplanned route comprises the set of selected route segments.  (Wegman, pp. 22 to 23, "In some embodiments, characteristics of a specific trip performed at a specific time may be used to calculate a trip related risk modification factor for a road segment or road type. Such characteristics generally relate to the conditions of a trip, and may comprise weather information, specific traffic conditions that apply to a particular trip (e.g. traffic update data relating to traffic density, accidents, road blocks, etc.), road works, etc. For example, localised weather or traffic events may result in a risk increase on a particular road segment simply based on their location. Weather or traffic conditions may instead or in addition result in different risk modification factors for different segments or types of roads, even if the conditions are uniform for all the different road segments. For example, rain may make some road surfaces more slippery than others, or may have more of an impact on risk in environments where a driver is faced with greater traffic density and may have to be more vigilant to other driver behaviour (e.g. in rural vs urban environments). Some roads may similarly be more prone to adverse weather conditions, such as the formation of black ice during low temperatures. For example, roads in urban zones are more likely to be gritted and cleared of snow and/or ice than roads in rural zones.  [¶] The time of the planned trip may also influence the calculation of a trip related modification factor, as e.g. some road segments or types of roads may be associated with increased risk during the day or night time, during or outside of peak hours etc. Therefore, in some embodiments, data relating to a particular trip, such as weather, traffic data, event data (e.g. planned road works, etc.) at the time for which a trip is planned may be used to calculate trip specific risk modification factors for road segments.")
Regarding claim 9, Wegman discloses the method of claim 1, wherein each of the at least one segment-weighted cost factors comprises a respective cost factor and a respective weight that is a multiplier for the respective cost factor.  (Wegman, p. 4, where the variable alpha acts as a weight in front of the risk coefficient)
Regarding claim 11, Wegman discloses the method of claim 1, wherein each target speed comprises one or more of a range of speeds, a maximum speed, a minimum speed, or an average speed according to which the vehicle traverses the corresponding selected route segment.  (Wegman, p. 28, "Optionally, in certain embodiments, if the magnitude of the received risk increase is very large (e.g. it relates to a steep increase in risk coefficient value, larger than a predetermined safety threshold), then the vehicle control system 26 may be activated. This may relate to activating the vehicle's speed limiter to reduce the maximum speed of the vehicle, for example."; and Wegman, pp. 37 to 38, "Example 4a. This example demonstrates the influence of speed choice on risk coefficients. High driving speeds are known to lead to a higher crash rate, and greater likelihood of a more severe outcome.  This relationship is reflected in risk levels for road segments. If a specific road segment has a higher speed level than similar segments (for example with the same speed limit and the same road layout), then risks of these high-speeds segments will be higher. If a traffic participant has to 'follow the flow', the risk level of that road segment should be modified and increased. If travel speeds are lower, modification should result in a lower risk level. The relationship between speed and risk can be quantified, for example following the 'power law of Nilsson': if speed changes, the associated risk changes with a power function and this power is higher for a more severe outcome of an accident. More recently, it was shown that the power may be different for different road types. The data below illustrates this for serious injury accidents.")
Regarding claim 12, Wegman discloses the method of claim 1, wherein the at least two geographical points comprise a current geographical location of the vehicle on the route and a route decision point, and wherein the route decision point comprises at least one of an operational depot, a highway exit, an intersection, a gas or charging station, or an interchange.  (Wegman, p. 2, "The dividing of each route into one or more route segments may comprise identifying traffic functions along the route, and separating the route into the one or more route segments. The separating may be carried out such that any two contiguous route segments may be associated with different traffic functions. The separation of a route into component segments defined by traffic function, provides a convenient way of analysing the different potential sources of risk present in a route. For example, it is known from observation that intersections tend to be associated with a higher number of accidents when compared to a straight road segment. This is in part due to the traffic function of an intersection where two or more roads, carrying traffic moving in different directions, meet. Accordingly, there is an increase in the potential sources of an accident. A further advantage of separating a route into route segments by traffic function, is that in many countries, national traffic authorities collate accident data by the traffic function of route segments. Accordingly, this provides a convenient way of incorporating existing accident statistic data into the present method for determining a safest route."; and Wegman, p. 2, "In further embodiments, the risk coefficient associated with a route segment may be dependent on one or more characteristics of the route segment. The one or more characteristics may comprise any one or more of: … c) whether the route segment comprises an intersection;")
Regarding claim 16, Wegman discloses the method of claim 1, wherein the method is performed before the vehicle departs a route starting point of the at least two geographical points.  (Wegman, pp. 22 to 23, "In some embodiments, characteristics of a specific trip performed at a specific time may be used to calculate a trip related risk modification factor for a road segment or road type. Such characteristics generally relate to the conditions of a trip, and may comprise weather information, specific traffic conditions that apply to a particular trip (e.g. traffic update data relating to traffic density, accidents, road blocks, etc.), road works, etc. For example, localised weather or traffic events may result in a risk increase on a particular road segment simply based on their location. Weather or traffic conditions may instead or in addition result in different risk modification factors for different segments or types of roads, even if the conditions are uniform for all the different road segments. For example, rain may make some road surfaces more slippery than others, or may have more of an impact on risk in environments where a driver is faced with greater traffic density and may have to be more vigilant to other driver behaviour (e.g. in rural vs urban environments). Some roads may similarly be more prone to adverse weather conditions, such as the formation of black ice during low temperatures. For example, roads in urban zones are more likely to be gritted and cleared of snow and/or ice than roads in rural zones.  [¶] The time of the planned trip may also influence the calculation of a trip related modification factor, as e.g. some road segments or types of roads may be associated with increased risk during the day or night time, during or outside of peak hours etc. Therefore, in some embodiments, data relating to a particular trip, such as weather, traffic data, event data (e.g. planned road works, etc.) at the time for which a trip is planned may be used to calculate trip specific risk modification factors for road segments.")
Regarding claim 17, Wegman discloses the method of claim 1, wherein the method is performed periodically and/or dynamically as the vehicle is travelling, so as to adjust the set of selected route segments and the corresponding route segment target speeds for the vehicle to utilize while traversing between the at least two geographical points.  (Wegman, p. 23, "In some embodiments, the system and method of the invention may also include dynamic (e.g. real-time) update capability, in which risk coefficients may be updated in real-time.  [¶] The functional components of a navigation system 2' configured with real-time update capability are illustrated in Figure 6. The navigation system 2' of Figure 6 shares all the functional components of the navigation system 2 of Figure 1 , and therefore like numerals albeit demarcated with an accent (2.fwdarw. 2') are used to refer to like components. For the sake of conciseness and to avoid repetition, shared functional components will not be explained in detail here."; and Wegman, p. 2, "As the person skilled in the art would understand, updates regarding changes to risk factors may be received in real-time, continuously, or at periodic intervals. For example, the process of Figure 8 may be repeated at regular intervals, defined in terms of time or distance, or may be triggered for example every time a road segment has been travelled and a vehicle is about to enter a new road segment.  Similarly, the process may be triggered in the vicinity of intersections, since intersections provide an opportunity for a vehicle to be rerouted.")
Claims 18 and 20 are substantially similar to claim 1 and are rejected via substantially the same arguments as used for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claim 1 above, and further in view of Tzamaloukas et al. (US 20040073361 A1), hereinafter referred to as Tzamaloukas.
Regarding claim 3, Wegman does not teach the particular limitations introduced in claim 3 but Tzamaloukas teaches the following: the method of claim 1, wherein identifying the one or more potential route segments comprises identifying a plurality of preplanned routes that each connect a current location of the vehicle to a destination of the vehicle, and wherein selecting the set of selected route segments comprises selecting from among the plurality of preplanned routes.  (Tzamaloukas, ¶[0009], "Typically, at the outset of the trip or while in transit, the motor vehicle operator enters the desired destination, or chooses from among the preplanned routes that were downloaded to the device.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Wegman with the preplanning of Tzamaloukas, because using precalculated or preplanned material can save computational resources during the trip.

Claim(s) 4 to 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claims 3 and 18 above, and further in view of Kislovskiy et al. (US 20180341895 A1), hereinafter known as Kislovskiy.
Regarding claim 4, Wegman does not teach the particular limitations introduced in claim 3 but Kislovskiy teaches the following: the method of claim 1, wherein the adverse weather risk factor is based on a type of the future weather conditions along the given potential route segment, the type comprising one or more of rain, fog, snow, freezing rain, sleet, or hail.  (Kislovskiy, ¶[0031], "As described herein, a “risk regressor” or “risk regression engine” may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g., a certain probability that a harmful event will occur for any given traversal of a specified lane of a road segment between intersections).  Furthermore, an example risk regressor may further factor in current environmental conditions (e.g., rain, snow, clouds, road conditions, lighting, lighting direction, and the like), and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity dynamically for any path segment at any given time. Such fractional risk quantities can be generalized for human driving, or can be AV and/or AV software version specific."; and Kislovskiy, ¶[0123], "According to various examples, the risk regression system can determine fractional risk values for each respective path segment of the capability-in-scope paths (715). The risk regression system can determine a fractional risk value for a given path segment specific to a given set of environmental conditions (716). In doing so, for each given path segment, the risk regression system can determine fractional risk values for any number of environmental conditions, such as rainy conditions, degrees of rain (e.g., light, medium, heavy), road conditions (e.g., wet, drying, dry, icy, snowy, etc.), sunny conditions, cloudy conditions, degrees of visibility (e.g., in smog or dust). Accordingly, when receiving a transport request having a pick-up location and destination, the risk regression system can determine the current environmental conditions, and then aggregate the fractional risk values for each path segment of a given route for the trip to generate a total risk value for servicing the trip along the route.")
It would have been obvious to a person having ordinary skill in the to combine the method of Wegman with the risk factors of Kislovskiy, because the severity and type of weather directly correlates with the amount of risk and therefore provides a simple means of quantifying the risk.  This motivation statement also applies to claim 5.
Regarding claim 5, Wegman in view of Kislovskiy discloses the method of claim 1, wherein the adverse weather risk factor is based on an anticipated severity of the future weather conditions along the given potential route segment.  (Kislovskiy, ¶[0031], "As described herein, a “risk regressor” or “risk regression engine” may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g., a certain probability that a harmful event will occur for any given traversal of a specified lane of a road segment between intersections).  Furthermore, an example risk regressor may further factor in current environmental conditions (e.g., rain, snow, clouds, road conditions, lighting, lighting direction, and the like), and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity dynamically for any path segment at any given time. Such fractional risk quantities can be generalized for human driving, or can be AV and/or AV software version specific."; and Kislovskiy, ¶[0123], "According to various examples, the risk regression system can determine fractional risk values for each respective path segment of the capability-in-scope paths (715). The risk regression system can determine a fractional risk value for a given path segment specific to a given set of environmental conditions (716). In doing so, for each given path segment, the risk regression system can determine fractional risk values for any number of environmental conditions, such as rainy conditions, degrees of rain (e.g., light, medium, heavy), road conditions (e.g., wet, drying, dry, icy, snowy, etc.), sunny conditions, cloudy conditions, degrees of visibility (e.g., in smog or dust). Accordingly, when receiving a transport request having a pick-up location and destination, the risk regression system can determine the current environmental conditions, and then aggregate the fractional risk values for each path segment of a given route for the trip to generate a total risk value for servicing the trip along the route.")

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claim 1 above, and further in view of Aikin (US 20180283895 A1), hereinafter known as Aikin.
Regarding claim 6, Wegman does not teach the particular limitations introduced in claim 6 but Aikin teaches the following: the method of claim 1, wherein the adverse weather risk factor is based on a probability of the future weather conditions being present along the given potential route segment at a time the vehicle is anticipated to travel along the given potential route segment.  (Aikin, ¶[0064], "In operation 604, the received environmental or weather data for the particular geographic area is provided to a weather prediction algorithm and, in operation 606, the algorithm provides a predicted future weather condition at the particular geographic area based on the current weather conditions. In general, the weather prediction algorithm may receive weather-related data or information and process such data to predict a particular weather condition for a geographic area. For example, the weather prediction algorithm may provide a probability percentage for a weather condition, such as snow, rain, clear skies, etc. In another example, the weather prediction algorithm may provide a predicted temperature for the geographic area for some particular time in the future. Those of skill in the art are aware of the various weather prediction algorithms and systems that use collected weather data to provide a predicted weather condition for a geographic area."; and Aikin, ¶[0066], "In operation 608, the system may provide the predicted weather for a particular region to one or more receiving units. For example, the predicted weather information may be provided to one or more GPS units to adjust a route for a vehicle. This information may be utilized to adjust the route for the vehicle as described above.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Wegman with the probabilities of Aikin¸ because probabilities are often used to quantify the risk of weather events and because probabilities make it possible to use the wealth of statistical techniques out there to properly quantity the adverse weather risk factor.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claim 1 above, and further in view of Ho et al. (US 20190120640 A1), hereinafter known as Ho.
Regarding claim 7, Wegman does not teach the particular limitations introduced in claim 7 but Ho teaches the following: the method of claim 1, wherein the set of segment-weighted cost factors further comprise one or more of (i) a distance factor that is based on a total distance that the vehicle has travelled, or is anticipated to travel, from a route starting point of the at least two geographical points, (ii) a fuel consumption factor that is based on a current or anticipated fuel level of the vehicle, or (iii) an estimated time of arrival (ETA) factor that is based on an ETA of the vehicle to reach a route intermediate point or a route end point.  (Ho, ¶[0134], "During traversal, a cost model may be used to evaluate the costs of the edges that are explored (e.g., weights are assigned as the costs of the edges based on tags or attributes associated with the edges).  This is done using a cost function (e.g., determined at run time by the client's request). An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: [¶] Time: The amount of time to traverse an edge [¶] Distance: The distance (e.g., in meters) of an edge [¶] Turn: A cost associated with turns (this cost returns 0 for all non-transition edges) [¶] Human-Intervention: A cost associated with going from a non-human intervention to a human intervention zone (returns 0 for all non-transition edges)."; and Ho, ¶[0320], "The respective edge has a cost that is based at least in part on traversal of the graph representation of the geographic map. For example, the respective edge has a cost associated with the action of the respective vehicle picking up or dropping off the passenger, which includes a travel time cost or any of the other costs described in this document (e.g., the costs described with reference to method 1500, FIGS. 15A-15B). Thus, in some embodiments, some or all of the edges of the state graph representation of the plurality of first passengers and the fleet vehicles represent a solution to an individual vehicle routing problem (e.g., using the graph representation of the map) associated with the action of picking up or dropping off the passenger.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Wegman with the cost factors of Ho, because all of these factors relate directly to finite resources and their inclusion benefits the users by ensuring that less resources are expended during the journey.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claim 1 above, and further in view of Fowe (US 20160054135 A1), hereinafter known as Fowe.
Regarding claim 8, Wegman does not teach the particular limitations introduced in claim 8 but Fowe teaches the following: the method of claim 1, further comprising
after the vehicle has begun travelling along the set of selected route segments, determining a new segment-weighted cost factor that is different from the set of segment-weighted cost factors; (Wegman, p. 5, "In certain embodiments, the method may comprise: receiving information associated with an update regarding a risk coefficient; determining if the risk coefficient is associated with a route segment comprised in a current route of a traffic participant; determining if the update results in an increase in the risk factor of the current route, by determining if the update relates to an increase in the risk coefficient; and providing a notification to the traffic participant if it is determined that the update results in an increase in the risk factor of the current route.")
adding the new segment-weighted cost factor to the set of segment-weighted cost factors to form a new set of segment-weighted cost factors; and for each remaining selected route segment, evaluating the partial cost function based on the new set of segment-weighted cost factors.  (Fowe, ¶[0030], "The A-star algorithm may also use a knowledge-plus-heuristic cost function of node x (usually denoted f(x)) to determine the order in which the search visits nodes in the tree. In certain embodiments, the cost function is a sum of two functions: (1) the past path-cost function, which is the known distance from the starting node to the current node x (usually denoted g(x)), and (2) a future path-cost function, which is a “heuristic estimate” of the distance from x to the goal (usually denoted h(x)). The lower f(x) for a given node x, the higher its priority. At each step of the algorithm, the node with the lowest f(x) value may be removed from the queue, the f and g values of its neighbors may be updated accordingly, and these neighbors may be added to the queue. The algorithm may continue until a goal node has a lower f value than any node in the queue (or until the queue is empty).  The f value of the goal is then the length of the shortest path, since h at the goal is zero in an admissible heuristic.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Wegman with the added cost factors of Fowe, because this choice may aid in the numerical stability or convergence of the algorithm in question.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claim 9 above, and further in view of Forutanpour et al. (US 20180136005 A1), hereinafterknown as Forutanpour.
Regarding claim 10, Wegman does not teach the particular limitations introduced in claim 10 but Forutanpour teaches the following: the method of claim 9, further comprising: dynamically adjusting at least one of the weights while the vehicle is travelling along the set of selected route segments.  (Forutanpour, ¶[0085], "In some configurations, the electronic device 102 (e.g., trip planner 120) may determine a selection and/or weighting of one or more types of information. For example, the electronic device 102 (e.g., trip planner 120) may determine a weighting and/or a selection of destination information (e.g., real-time dynamic destination information), vehicle information, environment information, road information, path information, and/or historical information (e.g., one or more of historical destination information, historical trend information, individual historical experience information, etc.) for trip planning."; and Forutanpour, ¶[0090] to ¶[0091], "In some configurations, trip planning may be performed by calculating an evaluation score based on a set of evaluation bases and associated weights. For example, the evaluation score may be calculated by multiplying each evaluation basis with an associated weight and summing the resulting products. Each evaluation basis may be represented by a number scale with higher numbers representing better scores (e.g., less drive time, greater safety, greater fuel efficiency or less consumption, etc.) and lower numbers representing worse scores.  [¶] Trip planning may additionally or alternatively include calculating an objective score. For example, the objective score may be calculated by multiplying each trip objective with an associated weight and summing the resulting products. Each objective may be represented by a number scale with higher numbers representing better individual scores (e.g., whether the objective is indicated for a trip, etc.) and lower numbers representing worse individual scores.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Wegman with the dynamic adjustments of Foruntanpour, because dynamic adjustments of the weights allows for the method to react to changing circumstances and improves the user experience.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claim 1 above, and further in view of Zhang (US 20100161222 A1), hereinafter known as Zhang.
Regarding claim 13, Wegman does not teach the particular limitations introduced in claim 13 but Zhang teaches the following: the method of claim 1, further comprising: identifying, based on the spatiotemporal weather information, one or more geographical adverse weather areas that correspond to one or more selected route segments, wherein selecting the route segment target speeds for route segments within the one or more geographical adverse weather areas is based on mitigating adverse weather effects along the one or more selected route segments.  (Wegman, pp. 28 and 37 to 38, see claim 1 rejection; and Zhang, abstract, "A navigation system integrating weather information is disclosed, which includes a weather information module for storing regional weather information indicating different weather condition levels and a threshold value corresponding to one of the weather condition levels; an electronic map database for storing map information; a positioning module for receiving a positioning signal via a global positioning system; and a navigation module for planning out a driving route based on the map information and the regional weather information to avoid any region that has a weather condition level higher than the threshold value and providing a navigation message based on the planned driving route and the received positioning signal. A navigation method applicable to a navigation system integrating weather information is also provided.")
It would have been obvious to a person having ordinary skill in the art to combine method of Wegman with the route selection of Zhang, because these mitigations including reducing the speed (as already taught by Wegman, pp. 28 and 37 to 38) increase the safety.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claim 1 above, and further in view of Hecht (US 20170043789 A1), hereinafter known as Hecht.
Regarding claim 14, Wegman does not teach the particular limitations introduced in claim 14 but Hecht teaches the following: the method of claim 1, wherein identifying the one or more potential route segments comprises: identifying one or more speed-limit-change points between a current location of the vehicle and a destination for the vehicle at which a speed limit change is present, and identifying the one or more potential route segments to be one or more potential route segments that collectively connect the at least two geographical points including the identified one or more speed-limit-change points.  (Hecht, abstract, "Among other things, one or more techniques and/or systems are provided for personalized vehicle management. A current location of a vehicle may be received. A route of the vehicle may be determined based upon a trip library and/or the current location. The trip library may correspond to routes traveled by the user above a travel frequency threshold. A route segment (e.g., a portion of the route that the vehicle will travel within a threshold duration) may be identified. A route segment characteristic (e.g., a weather characteristic, a physical characteristic, a traffic characteristic, etc.) of the route segment may be determined. The route segment characteristic may be provided to a driver assistance component of the vehicle. The driver assistance component may be instructed to alter functionality of the vehicle using a vehicle operational parameter derived from the route segment characteristic."; and Hecht, ¶[0022], "A route segment characteristic 116 of the route may be determined 114. The route segment characteristic 116 may comprise a weather characteristic (e.g., rain, snow, ice, fog, heat, etc.), a physical characteristic (e.g., an on-ramp, an off-ramp, an incline, a decline, a curve, a straightaway, a pot hole, etc.) and/or a traffic characteristic (e.g., a slow down due to congestion, a stop sign, a stop light, an increased/decreased speed limit, etc.). The route segment characteristic 116 may be received by the vehicle management component 106 and may be provided to the driver assistance component 104 (e.g., comprising an adaptive cruise control component, an automatic light component, an engine function component, a turning assist component, a sensor component, a camera component, etc.).")
It would have been obvious to a person having ordinary skill in the art to combine the method of Hecht with the speed-limit-change points of Hecht, because properly accounting for the changes in speed limit may save fuel or energy.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegman as applied to claim 1 above, and further in view of Jobson et al. (US 20180170349 A1), hereinafter known as Jobson.
Regarding claim 15, Wegman does not teach the particular limitations introduced in claim 15 but Jobson teaches the following: the method of claim 1, wherein receiving the spatiotemporal weather information comprises: identifying a lead vehicle that has travelled, or is currently travelling, on at least one of the one or more potential route segments and that is ahead of, and within a predetermined distance from, a current location of the vehicle; and in response to identifying the lead vehicle, querying a second computing system of the lead vehicle to obtain at least a portion of the spatiotemporal weather information.  (Jobson, ¶[0022] to ¶[0024], "According to an aspect of the invention, the historical data is tagged based on at least one parameter, and the method further comprises selecting relevant historical data based on a current or forecasted parameter.  [¶] The parameter can be a driving condition, such as traffic density, weather, etc, a geographical position in relation to the zone, a type of vehicle, or any other parameter that can be expected improve selection of relevant historical data. Historical data which is not associated with the current parameter may be disregarded making the method more efficient. Alternatively, the differently tagged data may be weighted to arrive at a suitable vehicle control strategy.  [¶] For example if the parameter is “heavy snowfall”, the historical data that was collected during heavy snowfall may then be used when adapting the vehicle control strategy, e.g. with respect to operating parameters such as available torque, etc. Historical data collected during sunny weather may be disregarded, or at least assigned less weight."; and Jobson, ¶[0091], "Further, in another exemplary embodiment the bus 601 may use real-time data retrieved from the database when collecting safety relevant information about an approaching part/segment 611 of the route.  […] This example shows that the historical data not only defines the proper zone requirements or restrictions from a statistical historical perspective (30 km/h) but also adapts to close to real time conditions as reported by other vehicles that are reporting to the same database. For example in reference to bus routes, the time tables are often known (e.g. 10 minutes between each bus), thus, it is also known that there will be very recent data available from the previous vehicle traveling along the same line or route. This effectively means that the quality of safety measures can be even further increased.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Wegman with the lead-vehicle-communication step of Jobson, because this step provides up-to-date weather information on the same route and therefore reduces any uncertainty provided by weather forecasts and moreover it allows for time to prepare to any changes in weather.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brulle-Drews (US 20050187714 A1).
Fulger et al. (US 20130304379 A1).
Gupta et al. (US 20140018985 A1).
Ji et al. (WO 2008100010 A1).
Klampfl et al. (US 8949028 B1).
Lalonde et al. (US 20180173242 A1).
Schilling et al. (US 20130204527 A1).
Titus et al. (US 20140032114 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667  

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667